Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Claims:

	Claim 8 should depend from claim 1, not from claim 2.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Watanabe (JP 2008-016232).  Watanabe discloses 
Li (1 + x) Co (1-y) MyO (2-z) (During chemical formula 1, M is magnesium (Mg), aluminum (Al), boron (B), titanium (Ti), vanadium. It is composed of (V), chromium (Cr), manganese (Mn), iron (Fe), nickel (Ni), copper (Cu), zinc (Zn), molybdenum (Mo), tin (Sn), and tungsten (W). It consists of at least one element selected from the group, -0.10 <x < 0.10, 0 < y < 0.50, -0.10 < z < 0.20 [0013].  (emphasis added)
But does not disclose suggest:
“the first positive active material in combination with the second positive active material has a lower first charge/discharge efficiency than that of the second positive active material by itself and not in combination with the first positive active material, and wherein the first positive active material in combination with the second positive active material has a reversible capacity during the first charge/discharge which is larger than a reversible capacity of the second positive active material by itself and not in combination with the first positive active material during the first charge/discharge”
as recited in claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699. The examiner can normally be reached M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724